department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number oe ae toes ode ul legend org organization name org address july address address xx date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - returned receipt last date for filing a petition with the tax_court october 20xx dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code your exemption from federal_income_tax under section of the code is hereby revoked effective january 20xx you agreed to the c change per your signature on the form_6018 consent to proposed action on december 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment to finance the assistance you rely on home assistance to home buyers sellers and other real-estate related businesses that stand to benefit from your receipt of a payment these down payment assistance transactions from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions operated primarily to further your insiders’ business interests therefore in addition you you are operated for a substantial nonexempt purpose operations further the private interests of the persons that finance your accordingly you are not operated exclusively for exempt_activities purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 -1 d in that you failed to establish that you were operated exclusively for an exempt c purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter you have properly prepared returns for the years december 20xx 20xx 20xx and 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedutes the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations yan 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name motto motto dir -1 dir-2 dir-3 xx date emp-1 emp-2 employees website website bank bank co-1 company 18t g directors issue whether org operated exclusively for exempt purposes within the meaning of sec_501 facts org is currently recognized as an sec_501 organization it filed forms for the calendar years ended december 20xx 20xx and 20xx with the internal_revenue_service org filed no forms 990-t w-2 1099-misc and or 1099-int for these years org has a related for-profit entity co-1 co-1 co-1 filed forms for 20xx 20xx and 20xx org currently has one employee emp-1 but the forms w-2 and are filed thru the related company co-1 a form_1099 for commissions paid to emp-2 in the amount of dollar_figure was not issued org’s activity as stated in its form_990 for 20xx was as follows the organization provides assistance to low-income first- time home buyers to be used by the recipients to cover down payment and closing costs in order to provide the ability to realize the american dream of home ownership history of org org was established in the state of forms in 20xx 20xx 20xx 20kx in august 20xx as a non-profit entity it filed org filed the original form_1023 with the internal_revenue_service on november 20xx the directors as stated on the application were dir-1 dir-2 and dir-3 the form_1023 stated that org will provide grants primarily to low-income first-time homebuyers who meet certain criteria these grants can be used for their down payments and or closing costs to help them purchase their first home they must qualify for a first mortgage loan from a lender the grant will be a gift from the organization and does not have to be paid back by the buyer and either at least percent of the units are occupied by residents that also meet the very low income limit for the area or percent of the units are occupied by residents that also do not exceed percent of the area’s very low-income limit the income limits for low-income at least of the families will qualify as low-income units form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit yeat period ended 20xx 20xx 20xx families are in accordance with standards established by hud attached hereto this will be the only activity of the organization at this time of our time will be used to locate qualified recipients of these grants minimal contact if any will be made with the sellers or with brokers to assist them in the sale of residential units our organization plans to begin issuing grants in december of 20xx the grant applications will be reviewed by our grant screening committee which at this time will include dir-1 and dir-2 we will assist as many qualified members of the community as we can in purchasing the first homes we will target those members of the community at the lower end of the income scale because they are typically the ones that need the most help our ability to provide grants will be predicated on contributions received by the organization from community businesses private individual or government entities hopefully we can help many worthy families and individuals org’s operations starting in late 20xx org has operated its motto motto program under the leadership of dir- for both org and co-1 org’s related for-profit entity org’s primary activities in 20xx 20xx 20xx 20xx 20xx related to its motto program org does not engage in the business of selling homes or in financing the purchase of homes if potential home buyers call org will provide consulting to them from 20xx through 20xx org provided motto grants to any home buyer using a mortgage company that would accept a gift from a sec_501 organization as the down payment for the purchase of a house as allowed by regulations issued by hud and administered by the fair housing administration fha asa result org claims that dollar_figure percent of its down payment grants were made in conjunction with fha loans fha has loan limits and median income guidelines based on economic standards of living for each specific zip code which determine who will receive a loan the fha is the only entity that will accept a gift from a sec_501 organization for a down payment for the purchase of a house fha underwrites the loan and requires a so-called gift letter from the donor for the down payment org follows these steps for its motto program a real_estate contract prepared by the realtor is negotiated between a buyer and seller where the seller agrees to pay a so-called seller service fee to org the seller service fee is org’s only source_of_income in most cases the realtor knows about org’s motto program through the mortgage broker or a builder the seller service fee paid_by the seller is a stated fee as determined by the selling agent and the seller in coordination with the buyer of the house plus a org’s service fee the real_estate contract might state that seller agrees to pay a seller service fee to org in the amount of dollar_figure at closing the amount to be paid was the sum of amount of the down payment provided by org plus org’s service fee the form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx 20xx 20xx explanation of items org seller had to agree to participate in the motto program the real_estate contract evidenced the seller’s acknowledgement of the agreement to pay the seller service fee the amount of service fee per the example contract provided was a fee but the records provided show that the difference between the amount sent and the amount received can very from dollar_figure to dollar_figure most are in that dollar_figure to dollar_figure range for fha loans the buyer or buyer’s lender completes and submits a grant application form requesting motto from org the buyer could submit the form to org by fax postal service or e-mail to its website at website org prepares the gift letter for the buyer and faxes it to the lender the gift letter shows org’s name address and phone number and is identified as non-profit c org contacts the designated title officer to coordinate wiring instructions and closing times org faxes closing instructions directly to the title company or closing agent the title company or closing agent then confirms to org that the transaction is scheduled and confirms the grant amount needed by the buyer the closing agent also signs closing instructions stating it will return the grant amount if the loan does not close and agrees to collect org’s seller service fee from the seller org then wires the down payment grant directly to the title or escrow office by the requested closing date if the loan does not close within five business days of requested closing date the title or escrow officer will return the grant money directly back to org during 20xx through 20xx org completed approximately big_number to big_number transactions per year at no time did org review or receive copies of the files of the mortgage broker the title company or realtor involved with the individual home sales org has no verification of income limits of the individuals who received the down payment grants org relied on fha maximum loan limits to qualify the borrowers financial information this examination was performed by correspondence and most of the information as stated came from the information provided on the forms and written or verbal communication from the organization or it representative dir-1 maintained the bank accounts and checkbooks for org and co-1 each entity had its own separate bank account org’s only source of revenue is the seller service fees its total revenue is the gross amount of the seller service fees as expenses org pays out the down payment grants to the home buyers org keeps the difference between the seller service fees form 886-a rrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx org and the down payment grants as its fee during 20xx thru 20xx org made no solicitation for charitable_contributions org’s forms shows the following org 20xx 20xx 20xx total revenue line of tota expenses line of net_income line of org shows its financial status org c 20xx 20xx 20xx total assets line of total liabilities line of total equity line of total liabilities equity line of org’s trial balance included a balance_sheet account account identified as loan- shareholder’ as disclosed on the 20xx form_990 this was a loan from an officer where the balance at the beginning of 20xx was dollar_figure during the year the organization paid off this loan in full the loan was fully disclosed on the 20xx f990 return and did not bear any interest due to the relatively small amount of the loan and the length of the loan org did not make any other loans to anyone this note was paid off by the end of the year and the forms properly shows no loan from shareholders receivable payable there is a note payable to bank on a line of credit balance at the end of 20xx was dollar_figure the interest rate i sec_4 with monthly payments of interest only and principal repayments as cash_flow permits there were no principal repayments made during the 20xx year the loan is secured_by personal guarantees of its officers the purpose of the loan is to fund short term timing difference between revenue coming in and payments being made org’s forms and its books_and_records show the following expenses org - expenses 20xx 20xx 20xx contributions paid accounting fees legal fees interest_expense depreciation charitable_contributions form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xxk license and permits amortization bank fees miscellaneous expense marketing cost total expenses per trial balance and return marketing expense during 20xx through 20xx org claimed it incurred marketing expenses for amounts paid to co-1 an agreement negotiated between org and co-1 the related for profit company determined the marketing expenses dir-1 is the president of both entities org agreed to pay to co-1 the amount co-1 charged org as marketing expenses as long as org did not realize a net_loss in its operations org’s forms showed it paid co-1 dollar_figure dollar_figure and dollar_figure in 20xx 20xx and 20xx respectively internal controls because this was a correspondence_audit the internal controls were not examined in depth law and argument sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 an organization seeking exempt status must establish that it was organized and is operated exclusively for charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes states 477_f2d_340 cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose ’ see also old dominion box co inc v united nonexempt sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet form 886-a ev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service explanation of items oer 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx the requirements of sec_501 the organization must establish that it is not organized or operated for the benefit of private interests when an organization operates for the benefit of private interests such as designated individuals its founder or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 92_tc_1053 sec_1_501_c_3_-1 defines charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for the tax exemption because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children instead the court found that the health-related services were merely incidental to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies it engaged in substantial advertising and it accumulated substantial profits moreover although the organization provided health care to indigent pregnant women it did so only when a family willing to adopt an indigent woman’s child had paid for the mother’s health care accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service oon 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx org and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the tax_court held that an organization that operated a school to train individuals for careers as political campaign professionals but could not establish that it operated on a nonpartisan basis did not exclusively serve the purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of its graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefiting from the organization’s activities were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court found that even if the political party’s candidates and entities comprised a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the tax_court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated exclusively for charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen the organization did not market products produced by studio craftsmen nor did it select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because disadvantaged artisans who directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an organization that operated a conference center as its primary activity and derived most of its income from user fees because of the commercial manner in which the organization conducted its activities the court found that form 886-a rev de artment of the treasu a internal_revenue_service page oc 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes in revrul_67_138 1967_1_cb_129 the irs held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged there the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans in revrul_70_585 1970_2_cb_115 the irs described four situations where organizations provided housing and discussed whether each qualified as a charitable_organization within the meaning of sec_501 situation involved an organization formed to construct new homes and to renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low- income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds came from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation involved an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community because the activities were designed to eliminate form 886-a crev department of the treasury - internal_revenue_service page -8- een 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation related to an organization established to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan it also bought an apartment building that it rehabilitated and rented at cost to low- and moderate-income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or to further any other charitable purpose within the meaning of sec_501 and applicable treasury regulations in early the irs issued revrul_2006_27 2006_21_irb_915 which describes three otganizations involved in providing down payment assistance and determines whether each qualifies for exempt status under sec_501 the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grant making staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 form 886-a cev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items reon 886a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 the organization must show that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 in revrul_72_147 1972_1_cb_147 the irs held that an organization that provided housing to low-income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling concluded that although providing housing for low-income families may further charitable purposes doing so in a manner that gives preference to employees of the business of the organization’s founder primarily serves the private interest of the founder rather than a public interest in 765_f2d_1387 cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for-profit corporation controlled by the church’s insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church’s income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non-exempt purpose of providing a market for the advertising agency’s services form 886-a cev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx 20xx 20xx explanation of items org and thus primarily served the private interests of the advertising agency and its owners rather than a public interest id pincite in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because the primary purpose of its activities was to attract customers to its founders’ private business the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found that the founders exercised substantial influence over the affairs of the organization kj’s fund raisers’ business consisted of selling lucky or similar instant win lottery tickets exclusively to patrons of kj's place the lottery tickets were sold during regular business hours by the owners of the lounge and their employees the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit to kj’s place and indirectly its owners the second circuit affirmed private_inurement an organization serves a private rather than a public interest within the meaning of sec_1_501_c_3_-1 if any of its assets or earnings inure to the benefit of any insiders or other disqualified persons net_earnings of an organization the inurement doctrine applies to any transfer of an organization's charitable assets see 75_tc_127 see sec_1_501_c_3_-1 although stated in terms of the excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the court held that payment of a full-time salary for part-time work constitutes inurement furthermore payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in 823_f2d_1310 cir the court ruled that royalties received by the organization’s founder on the sale of publications written by others were among the improper benefits received by the founder from the organization in the 412_f2d_1197 ct_cl the court held that the organization’s payment of salary to the fotm 886-a rev department of the treasury - internal_revenue_service page -11- ie 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20kx 20xx founder’s daughter constituted inurement without any proof that she actually performed any services for the organization the provision of inurement can be direct or indirect in church of scientology v commissioner supra f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family id pincite in anclote psychiatric ctr v commissioner t c memo an organization’s board_of directors caused the organization to sell its largest asset - a hospital - to a for-profit entity formed by the directors the tax_court determined that the purchase_price received by the organization on the sale of the hospital was below market accordingly the tax_court held that the sale transaction resulted in inurement within the meaning of sec_501 although the for-profit corporation was the direct beneficiary of the below-market sale transaction the tax_court held that the transaction resulted in an advantage to the shareholders of the for-profit corporation and that this advantage constituted inurement of the organization’s charitable assets to the shareholders the prohibition on inurement in sec_501 is absolute the irs has the authority to revoke an organization’s exempt status for inurement regardless of the amount of inurement see 222_fsupp_151 e d wash the founding church of scientology v u s supra f 2d pincite the effective date of revocation as a general_rule an organization may rely on a favorable determination_letter received from the internal_revenue_service see sec_1_501_a_-1 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if it omitted or misstated a material fact in its application_for exemption or in supporting documents furthermore an organization may not rely ona favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the irs has issued the determination_letter see sec_601_201 ii revproc_90_27 1990_1_cb_514 form 886-a ev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx org the commissioner may revoke a favorable determination_letter for good cause see sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented see sec_601_201 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq the internal revenue service’s position org does not qualify as an organization described in sec_501 org operates a program that does not serve exclusively an exempt_purpose described in sec_501 it provides substantial private benefit to persons who do not belong to a charitable_class including its president and its program results in inurement of a substantial portion of org’s net_earnings to the benefit of the organization’s insiders including its president charitable purposes include relief of the poor and distressed see sec_1 c - d org’s motto program does not operate for a primary purpose of addressing the housing needs of low-income people see revrul_70_585 situation at no time did its motto program serve exclusively low-income persons org has offered no evidence to shows it has income limitations for participation in its motto program org does not screen applicants for its motto program based on their income its records do not include data on the buyers’ incomes instead org‘s program is open to anyone without income limitations who otherwise qualified for a mortgage loan org does not limit its program to first-time homebuyers org does not limit its motto program to certain geographic areas and it does not target areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation motto is available for any residence where the buyer otherwise qualifies for a mortgage arranging or facilitating the purchase of homes in a broadly-defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 only an insubstantial portion of the activity of an exempt_organization may further a non-exempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra u s pincite the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org directed its program exclusively to low-income individuals or disadvantaged communities its total reliance on sellers for financing its motto program demonstrates that org operates its motto program for the substantial purpose of benefiting private parties like the organization considered in american campaign academy v commissioner supra t c pincite org structured and operated its motto program to help the private parties who form 886-a crev department of the treasury - internal_revenue_service page -13- ie 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx fund it and give it business a seller who participates in org motto program benefits from access to a wider pool of potential buyers thereby decreasing risk and the length of time the home is on the market the seller also benefits by selling the home at its full listed price or by reducing the negotiated discount on the home the various real_estate professionals who participate in org ‘s motto program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is obvious that org‘s motto program provides ample private benefit to the various parties in each home sale the manner in which org operated its motto program shows that the private benefit to the various participants in org‘s activities especially dir-1 was the intended outcome of its operations rather than a mere incident of its operations org designed its motto program to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of proceeds from the sale of their homes that may have been sold at artificially inflated prices to finance its motto activities org relies exclusively on sellers and other real-estate related businesses that will benefit from the transactions org facilitates org neither solicits nor receives funds from sources other than the sellers of homes before providing a motto grant org takes into account whether the home seller will make a payment to it to cover the motto grant the applicant has requested as well as org‘s own fee org requires the seller to reimburse it dollar-for-dollar for the amount of the motto grant given to the buyer of the home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no motto transactions take place unless and until org has the seller’s assurance that the seller will pay the amount of the motto grant plus org‘s fee close of escrow the seller’s contribution along with org‘s fees must be sent to org within five days org will not do business with escrow companies that do not disburse funds to it timely and appropriately org‘s receipt of a payment from the home seller corresponding to the amount of the motto grant to be given to the buyer in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not incidental to org‘s operations but rather the intended outcome in this respect org is like the organization considered in easter house v u s supra cl_ct pincite which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child agreed to pay for the health care its instructions to the title and escrow companies provide that at the org’s promotional materials including its website and its marketing activities show that it operated in a manner consistent with a commercial firm seeking to maximize sales or services rather than in a manner that is consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its motto program shows that it was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business thus org’s form 886-a rev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see airlie foundation v commissioner supra f_supp 2d pincite operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in aid to artisans inc v commissioner supra t c pincite org did not use its motto program as a mere instrument of furthering charitable purposes but as an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class its primary goal was maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any contributions from parties that did not have an interest in the motto program like the organizations considered in american campaign academy v commissioner supra t c pincite and easter house v u s supra cl_ct pincite a substantial part of org’s activities furthered commercial rather than exempt purposes furthermore org structured its motto program to provide a substantial private benefit to its insiders org and co-1 a for-profit corporation wholly-owned by dir-1 had an exclusive marketing agreement whereby org carried out its motto program through co-1 for 20xx 20xx and 20xx the years at issue org was the source of substantially_all if not in fact all of co-1’s gross revenues like the organizations described in church by mail inc v commissioner supra f 2d pincite and kj’s fund raisers v commissioner supra t c memo at least since the end of 20xx org existed for the substantial nonexempt purpose of creating business for co-1 thus like the organizations in church by mail and kj’s fund raisers org ‘s operations resulted in a substantial private benefit to org’s insiders co- and co-1’s owner dir-1 org‘s operations also resulted in inurement of its charitable assets to its insiders pursuant to its agreement with co-1 org agreed that every grant made by org is attributable to marketing services performed by co-1 asa result org paid co-1 the fee from every motto transaction without regard to whether there was proof of actual services performed by co-1 one person for services performed by another or for services presumed to be performed without any proof of performance constitutes inurement see eg church of scientology v commissioner supra f 2d pincite furthermore where a party to a transaction giving rise to inurement is a for-profit corporation in which the organization’s insiders are shareholders the advantage accruing from the transaction to the shareholders who are insiders constitutes inurement see anclote psychiatric center v commissioner t c memo in the absence of proof that every motto transaction engaged in by org was actually attributable to co-1’s services org ‘s marketing arrangement with co-1 will be treated as resulting in inurement of org ‘s net_earnings to co-1 and indirectly to its sole shareholder dir-1 payment to form 886-a rev department of the treasury - internal_revenue_service page -15- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx org is very similar to situation of revrul_2006_27 where to finance it motto activities org relies on sellers and other real-estate related businesses that stand to benefit from the transactions org facilitates further more in deciding whether to provide assistance to a low- income applicant org’s grant making staff know the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested part is willing to make a payment to org org’s receipt of a payment from the home seller corresponding to the amount of the motto is substantially_all of the transactions and org’s reliance on these contributions for most of its funding indicate that the benefit to the home seller is a critical aspect of org’s operations in this respect org is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service because its primary goal and overshadowed any educational or charitable purposes like the organization considered in american campaign academy org is structured and operated to assist private parties who are affiliated with its funders like the organization considered in american campaign academy easter house and columbia park recreation associations org does not operated exclusively for exempt purposes based on the foregoing org does not operate exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the irs proposes revocation of org’s exemption back to january 20xx since then the organization has operated in a manner materially different from that represented in its form_1023 and upon which the irs granted org its tax exemption the taxpayer’s position org has indicated its agreement to the government’s position of revocation of exemption effective january 20xx by signing form_6018 consent to proposed action sec_7428 conclusion org does not operate exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the irs proposes revocation of org’s exemption back to january 20xx the earliest year under examination since then the organization has operated in a manner materially different from that represented in its form_1023 and upon which the irs granted org its tax exemption form 886-a rev department of the treasury - internal_revenue_service page -16- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service attention terri anderson stop 4925stp east 7th street suite 1130b st paul mn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
